DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendment filed on March 17, 2022 was received. Claims 1-3, 7, 10 and 20 were amended. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued December 24, 2021.

Claim Rejections - 35 USC § 112
The rejections of claims 7-8 and 10-11 as indefinite under 35 USC 112b are withdrawn because Applicant suitably amended the claims such that they no longer lack proper antecedent basis. 

Claim Rejections - 35 USC § 102
The claim rejections under 35 U.S.C. 102(a)(1) as anticipated by Crum (US 5,620,138) on claims 1-13 and 16-25 are maintained. The rejections are restated below. 
Regarding claims 1 and 3-4: Crum discloses a powder coating system (10) which includes a diffuser (32) which is a powder conveying injector that includes an elongated annular tube (55) connected to a powder container (12) via an inlet conduit (20) such that it is a drive nozzle which directs powder from a container (12) and air from a regulator (18) together axially along a longitudinal axis such that it directs conveying air into conveyed powder, where the annular tube is disposed axially opposite to an annular passageway (53) which is a collecting nozzle concentric with the longitudinal axis of the annular tube that includes a conduit (38) which is a stream collecting channel where the two conduits (20, 38) are disposed axially opposite to each other at a distance, where Crum shows that the annular tube (55) and the annular passageway (53) are integrated into one component, the diffuser (32) (col. 5 lines 13+, col. 6 lines 1-13, figures 1, 2, 2A). 
Regarding claim 2: Crum discloses that the annular tube (55) has a powder inlet conduit (20) disposed axially opposite to the stream collecting conduit (38) such that both are aligned parallel to each other along a center line (54) (col. 5 lines 39-61, figure 2A).
	Regarding claim 5: Crum discloses that the diffuser (32) is accommodated within a cylindrical body (44) and support bracket (56) which is an injector housing (col. 5 lines 39-61, col. 6 lines 15-36, figure 2A). While Crum fails to explicitly disclose that the diffuser (32) is arranged in a removable or replaceable manner, any non-integral part is inherently removable and replaceable and figure 2 and 2A show that the diffuser (32) body (40) is not formed integrally with the housing, further evidenced by the presence of the o-rings (48, 50) between the diffuser (32) and the cylindrical body (44) (figure 2A). 
	Regarding claim 6: Crum discloses that the diffuser (32) body (40) includes two o-rings (48,50) which are seals provided relative to the cylindrical body (44) (col. 5 lines 38-61, figure 2A). 
	Regarding claim 7: Crum discloses that the diffuser (32) is accommodated within a cylindrical body (44) which is an injector housing, and furthermore the conduit (20) can be alternatively considered to be part of this housing which is a powder supply channel connected to a powder conduit (14) and a powder container (12) which is fluidly connected to the upstream inlet of the annular tube (55) (col. 5 lines 13+, figures 1, 2, 2A). 
	Regarding claim 8: Crum discloses a sealed housing (96) at an upstream end of the powder supply conduit (20) which can be considered a seal (col. 9 lines 1-21, figures 1, 5). 
	Regarding claim 9: Crum discloses that the diffuser (32) is accommodated within a cylindrical body (44) which is a mount formed within the support bracket (56) which forms the injector housing (see figure 2A). Clearly the cylindrical body (44) is cylindrical with an axial configuration which aligns to the same center line (54) as that of the annular passageway (53). 
	Regarding claim 10: Crum discloses that an air connection conduit (66) is provided in the support bracket (56) which communicates to conveying air ports (52) by way of an annular air chamber (46) formed between the cylindrical body (44) and the diffuser (32) (col. 5 lines 39+, col. 6 lines 1-13, figure 2A). 
	Regarding claim 11: Crum discloses that the diffuser (32) has inlets to accommodate the conveying air ports (52) which are not axially arranged relative to the center line (54) of the diffuser (32). The air inlets and ports (52) can be considered to be part of the annular tube (55) (see figure 2A). 
	Regarding claims 12 and 16-17: Crum shows that the annular tube (55) and annular passageway (53) are both cylindrical elements that share a center line (54) such that they are rotationally symmetrical with respect to that line (54) (figure 2A). 
	Regarding claim 13: Crum discloses that the conduit (38) of the annular passageway (53) is connected at a downstream end to a spray nozzle section (39) of a spray gun (24) by a powder line (col. 5 lines 13-61, figures 1-2A). Similarly to the above, the conduit (38) is inherently detachable from the spray nozzle section (39) as it is not integral to that element (see figure 1). 
	Regarding claim 18: Crum shows that the annular tube (55) has a physical housing and also a downstream end (59) which is a nozzle tip fluidly connected to the conveying air ports (52), where the downstream end (59) is disposed axially opposite from the annular passageway (53) and conduit (38) (col. 5 lines 62+, col. 6 lines 1-13, figure 2A).
	Regarding claim 19: Crum shows that the downstream end (59) is inserted within the bore (40) such that it can be considered an insert but is also integrally formed with the annular tube (55) such that it can be considered inseparably connected to the annular tube (55) housing (figure 2A). 
Regarding claim 20: Crum discloses a diffuser (32) which is a venturi nozzle assembly for a powder injector that includes an elongated annular tube (55) connected to a powder container (12) via an inlet conduit (20) such that it is a drive nozzle which directs powder from a container (12) and air from a regulator (18) together axially along a longitudinal axis such that it directs conveying air into conveyed powder, where the tube (55) is disposed axially opposite to an annular passageway (53) which is a collecting nozzle that includes a channel upstream of a conduit (38) which is a stream collecting channel where the downstream end (59) of the tube (55) has a nozzle opening which is disposed axially opposite to the conduit (38) channel, where Crum shows that the annular tube (55) and the annular passageway (53) are integrated into one consolidated component, the diffuser (32) (col. 5 lines 13+, col. 6 lines 1-13, figures 1, 2, 2A). 
	Regarding claim 21: Crum discloses that the annular tube (55) has a powder inlet conduit (20) disposed axially opposite to the stream collecting conduit (38) such that both are aligned parallel to each other along a center line (54) (col. 5 lines 39-61, figure 2A).
	Regarding claim 22: Crum discloses that the diffuser (32) is accommodated within a cylindrical body (44) and support bracket (56) which is an injector housing (col. 5 lines 39-61, col. 6 lines 15-36, figure 2A). While Crum fails to explicitly disclose that the diffuser (32) is arranged in a removable or replaceable manner, any non-integral part is inherently removable and replaceable and figure 2 and 2A show that the diffuser (32) body (40) is not formed integrally with the housing, further evidenced by the presence of the o-rings (48, 50) between the diffuser (32) and the cylindrical body (44) (figure 2A).
	Regarding claim 23: Crum discloses that the diffuser (32) body (40) includes two o-rings (48,50) which are seals provided relative to the cylindrical body (44) (col. 5 lines 38-61, figure 2A).
	Regarding claim 24: Crum discloses that the diffuser (32) has inlets to accommodate the conveying air ports (52) which are not axially arranged relative to the center line (54) of the diffuser (32). The air inlets and ports (52) can be considered to be part of the annular tube (55) (see figure 2A).
	Regarding claim 25: Crum shows that the annular tube (55) and annular passageway (53) are both cylindrical elements that share a center line (54) such that they are rotationally symmetrical with respect to that line (54) (figure 2A).
Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as unpatentable over Crum as applied to claims 1-13 and 16-25 above and further in view of Shutic et al. (US 7,074,274) on claim 14 is maintained. The rejection is restated below. 
Regarding claim 14: Crum discloses that the conduit (38) is coupled to the same support bracket (56) such that it can be considered a powder line connection partially accommodated in the injector housing (see figures 1 and 2A) but Crum fails to explicitly disclose that it is detachably connected to the bracket by means of a locking mechanism. However, Shutic et al. discloses a similar venture nozzle powder coating device in which a venturi throat holder (800) which is a powder line connection includes a shoulder locking portion (805) that communicates with lock groove (609) formed on a hose manifold block (600) which detachably supports the venture throat holder (800) to the housing (col. 18 lines 5-21, figure 15). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a locking arrangement as taught by Shutic et al. to connect the conduit (38) of Crum to the housing because Shutic et al. teaches that using fasteners allows for quicker and easier removal of parts for cleaning (col. 2 lines 51+, col. 5 lines 62+, col. 6 lines 1-13, col. 16 lines 25-60).

The claim rejection under 35 U.S.C. 103 as unpatentable over Crum as applied to claims 1-13 and 16-25 above and further in view of Mauchle et al. (US 2008/0191067) on claim 15 is maintained. The rejection is restated below. 
Regarding claim 15: Crum fails to explicitly disclose any of the materials for either the annular tube (55) or the annular passageway (53). However, Mauchle et al. discloses a similar powder coating device which includes an angled tube stub (24) which is an angled portion similar to the downstream end (59) of the annular tube (55) of Crum and Mauchle et al. discloses that the material of this tube stub (54) should be different and more abrasion resistant than for the rest of the gun housing (2) as it experiences worse abrasion (pars. 23-24, figures 1-2). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to form the annular tube (55) of Crum from a more abrasion resistant material than that of the annular passageway (53) because Mauchle et al. teaches that angular portions such as those experience more frictional wear from powder flow and should therefore be made from more abrasion resistant and more expensive materials than the conduits themselves (pars. 23-24). 

Response to Arguments
Applicant's arguments filed March 17, 2022 have been fully considered but they are not persuasive. Applicant primarily argues that the inlet conduit (20) cannot read on the claimed drive nozzle because it drives fluidized powder into a stream of air, not conveying air into a stream of powder.
In response:
As noted above the Examiner has not taken the position that the inlet conduit (20) corresponds to the claim drive nozzle, so Applicant has mischaracterized the previously presented rejection.  Rather, the annular tube (55) is used as the corresponding element to the claimed drive nozzle above. Furthermore, Crum explicitly discloses that the inlet conduit (20) and therefore the annular tube (55) “directs a stream of air entrained powder” which means that the tube (55) is explicitly configured to “direct conveying air axially along a longitudinal axis into a conveyed powder”, as the air and powder are conveyed together. Therefore Crum still clearly and explicitly reads on this new limitation. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.A.K/
Stephen KittExaminer, Art Unit 1717
4/23/2022

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717